Citation Nr: 0207803	
Decision Date: 07/15/02    Archive Date: 07/19/02	

DOCKET NO.  99-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than July 20, 
1998, for the award of nonservice-connected pension benefits.  

2.  Whether Social Security benefits (based upon age, 
survivors' status, or disability insurance) are properly 
included as countable income for computation of nonservice-
connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted the veteran VA 
nonservice-connected pension benefits (NSC-PT), effective 
July 20, 1998, and which determined that the veteran's 
receipt of Social Security benefits was properly countable as 
income in computation of the payable amount of NSC-PT.  

The veteran requested but later canceled a request for a 
personal hearing at the RO.  A later hearing was scheduled in 
October 2001 but the veteran failed to appear.  There is no 
current pending hearing request on file.  The case is ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran first initiated a claim for NSC-PT in 
November 1987; following development and VA examination, the 
RO denied this claim in September 1988; the veteran was 
notified and subsequently appealed and, in September 1989, 
the Board issued a decision which found that the veteran 
failed to meet the minimum medical criteria for an award of 
NSC-PT, and the veteran was provided a copy of the Board 
decision and notice of his appellate rights, and he did not 
request reconsideration and did not initiate an appeal.  

3.  The veteran next filed a claim for NSC-PT on July 20, 
1998 and , following development, the RO granted entitlement 
to NSC-PT and determined that it was payable effective from 
the date of the claim giving rise to the allowance in July 
1998.  

4.  There is no argument or evidence that the veteran was 
prevented by disability from applying for NSC-PT for a period 
of at least 30 days beginning on the date in which he became 
permanently and totally disabled.  

5.  While the veteran was initially awarded Social Security 
Supplemental Income (SSI) effective in January 1989, those 
benefits were later terminated and, effective in June 1998, 
the veteran commenced receiving Social Security benefits 
(based upon old age, survivors' status, or disability 
insurance), prior to the effective of the award of NSC-PT.  

6.  The applicable laws and regulations require VA to count 
the veteran's receipt of Social Security benefits (based upon 
old age, survivors' status, or disability insurance) in the 
computation of the monthly amount payable of the veteran's 
NSC-PT.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of 
nonservice-connected pension benefits, prior to July 20, 
1998, have not been met.  38 U.S.C.A. §§ 511, 5101, 5102, 
5103, 5103A, 5107, 5110, 7103, 7104 (West 2000); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 20.1100, 20.1104 (2001).  

2.  Monthly Social Security benefits received by the veteran 
on the basis of old age, survivors' status or disability 
insurance, are properly included as countable income for 
computation of payable monthly VA nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 1503, 1521, 5102, 5103, 
5103A, 5107, 5111, 5312, 7104(c) (West 2000); 38 C.F.R. 
§§ 3.23, 3.31, 3.271, 19.5 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Board notes at the outset that, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) and regulations implementing that Act 
became effective.  This liberalizing legislation is 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  A review of the claims 
folder reveals that the RO in its statements of the case and 
in additional notifications informed the veteran and his 
representative of the evidence necessary to substantiate his 
pending claims.  All known and available evidence has been 
collected for review and there is no indication that there is 
any additional relevant evidence that has not been obtained 
for consideration.  In this case, there is no significant 
dispute as to the facts but rather the outcome of the appeal 
is largely governed by application of the correct laws and 
regulations to the established facts.  The RO considered all 
of the relevant evidence and applicable law and regulations 
in adjudicating the veteran's claim.  All development 
necessary under VCAA has been completed.  Accordingly, the 
Board concludes that remanding this case for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

1.  Earlier Effective Date

Law and Regulation:  A specific claim in the form prescribed 
by the VA Secretary must be filed in order for benefits to be 
paid or furnished to any individual under the laws 
administered by the VA Secretary.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  However, in addition to the requirements 
for the filing of a formal claim, there are also regulatory 
provisions governing what are referred to as informal claims.  
See 38 C.F.R. §§  3.155(a), 3.157(a)(1); Rodriguez v. West, 
139 Fed. 3d, 1351 (Fed. Cir. 1999).  

Unless specifically provided otherwise, the effective of an 
award of pension based on an original claim or a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

If, within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of the claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(ii)(B).  

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provisions of benefits by the Secretary to 
veterans.  Subject to certain exceptions, the decision of the 
Secretary as to any such question shall be final and 
conclusive.  38 U.S.C.A. § 511.  A decision of the Board is 
final unless the Chairman orders reconsideration of the 
decision and such order may be made on the Chairman's own 
initiative or upon a motion of the claimant.  
38 U.S.C.A. § 7103(a).  Except as provided in § 5108 of this 
title, when a claim is disallowed by the Board, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.  When a determination of the 
agency of original jurisdiction is affirmed by the Board, 
such determination is subsumed by the final appellate 
decision.  38 C.F.R. § 20.1104.  

Analysis:  In November 1987, the veteran filed his initial 
claim for compensation or pension.  After development and VA 
examination, the RO denied entitlement to service connection 
for two disabilities and denied entitlement to NSC-PT in a 
rating decision issued in February 1988.  Additional evidence 
was received from the veteran subsequent to this decision 
and, upon consideration of all the evidence on file, the RO 
again denied entitlement to NSC-PT in a rating decision 
issued in September 1988.  While the veteran in pursuit of 
his current appeal, contends that he was never notified of 
these actions, the evidence on file includes the copy of the 
RO's notification of denial of the veteran's claims which was 
returned by the veteran with his own handwritten annotations 
disagreeing with the RO's action.  This statement was 
accepted by the RO as a formal Notice of Disagreement and the 
RO subsequently issued a Statement of the Case which was also 
posted to the veteran's address in Seattle, Washington.  The 
veteran subsequently responded with the timely filing of a 
substantive appeal, received in December 1988.  

In September 1989, the Board considered all of the evidence 
on file and denied the veteran's claim for entitlement to 
NSC-PT.  While the merits of this earlier Board decision are 
not presently at issue in this appeal, the Board would note 
that, upon consideration of all clinical evidence then on 
file, the Board then found that the veteran was primarily 
disabled by left knee and low back disabilities, but that 
examination revealed no more than slight limitation of low 
back and left knee motion.  While there was also constant 
tinnitus, hearing was essentially normal in the 
conversational voice frequencies.  Additionally, the veteran 
had borderline elevated diastolic blood pressure, an elevated 
cholesterol level, and was obese.  The Board then concluded 
that this evidence did not reasonably support a finding that 
the veteran was then totally and permanently disabled from 
any form of gainful employment.  The veteran was notified of 
this decision and his appellate rights and he did not 
thereafter appeal.   

The Board's September 1989 decision also noted that the 
veteran had disagreed with earlier RO denials of service 
connection for two disabilities and referred these issues 
back to the RO for appropriate action.  The RO subsequently 
confirmed and continued previous denials of service 
connection for these disabilities and the veteran again 
initiated an appeal.  In August 1990, the Board also denied 
entitlement to service connection for these two disabilities.  
The veteran was again notified of this decision and his 
appellate rights, and he did not appeal.  

The next document on file from the veteran was the receipt of 
a new claim for NSC-PT more than eight years later on July 
20, 1998.  Following development including the conduct of VA 
examinations, the RO granted entitlement to NSC-PT in a 
rating decision issued in December 1998.  This allowance was 
based on current findings of severe limitation of lumbar 
spine motion, significant limitation of left shoulder motion 
with arthritis, arthritis of both knees and both feet, 
hearing loss and tinnitus.  The award of NSC-PT was made 
effective (payable) to the date of the veteran's new (second) 
claim for this benefit received on July 20, 1998.  The 
veteran agreed with the award but disagreed with the assigned 
effective date and has submitted numerous statements of 
argument indicating his belief that the effective date for 
pension should be made payable back to the date of his 
initial claim in November 1987.  This argument is entirely 
without merit.  

The veteran's initial claim for pension, filed in November 
1987, was denied by the RO in rating decisions issued in 
February and September 1988, and subsequently denied by the 
Board in September 1989.  Each of these RO and Board 
decisions was based on the evidence then on file which, 
collectively, did not demonstrate that the veteran was 
permanently and totally disabled from any form of gainful 
employment.  Again, while the veteran indicates that he was 
never informed of these decisions, the evidence on file 
conclusively demonstrates that he was.  Indeed, he initiated 
a formal appeal of the RO's denial of NSC-PT and the Board 
considered the case on the merits and denied the appeal in 
September 1989.  The veteran was notified of each denial at 
his then known address in the State of Washington.  There is 
no evidence that any correspondence to the veteran at this 
time was returned by the postal authorities as undeliverable.  

It must also be noted that there is a presumption of 
regularity which attaches to the official acts of public 
officers and, in the absence of clear evidence to the 
contrary, it is presumed that they have properly discharged 
their official duties.  See Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992); Marciniak v. Brown, 10 Vet. App. 198, 200 
(1997).  In Warfield v. Gober, 10 Vet. App. 483 (1997), the 
U. S. Court of Appeals for Veterans Claims (Court) held that 
allegations of nonreceipt of notice by either the veteran or 
his representative, standing alone, were not sufficient to 
meet the standard of "clear and convincing evidence to the 
contrary," to rebut the presumption of regularity.  In any 
event, nonreceipt of the RO or Board's decision denying the 
veteran pension benefits would not warrant the establishment 
of an earlier effective date in this case.  

The governing law and regulation with respect to the 
assignment of an effective date for an award of NSC-PT 
provides the general rule that, based on either an original 
claim or a claim reopened after final disallowance, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  Indeed, 
entitlement to NSC-PT was not warranted until clinical 
evidence was received establishing that the veteran medically 
met the threshold of permanent and total disability, and this 
was actually subsequent to the receipt of his claim on July 
20, 1998.  Nonetheless, the RO gave the veteran the benefit 
of the doubt by making pension payable back to the date of 
his (second) claim.  

The only exception to the general rule provides that an 
effective date earlier than the date of claim for pension may 
be established if, within one year from the date on which a 
veteran became permanently and totally disabled, he filed a 
claim for retroactive award and established permanent and 
total disability that was so incapacitating that it prevented 
him from filing a claim for at least the first 30 days 
immediately following the day on which he actually became 
permanently and totally disabled.  However, in this case, the 
veteran has neither argued nor does the evidence demonstrate 
that he was so incapacitated from disability that he was 
physically or mentally prevented from filing a disability 
pension claim.  Indeed, there is no evidence on file showing 
that the veteran has ever been so incapacitated at any time.  

The exception to the general rule having not been 
established, the general rule is for application.  In this 
case, the earliest effective date for the payment of the 
veteran's award of NSC-PT is the date of receipt of his claim 
to reopen on July 20, 1998, after final disallowance of that 
benefit by the Board in September 1989.  There is no evidence 
or argument that the veteran submitted a formal or informal 
claim for NSC-PT, subsequent to the Board's denial of that 
benefit in September 1989, at any time earlier than his 
(second) claim for that benefit on July 20, 1998.  There has 
been no request for reconsideration of the Board's original 
denial of the veteran's claim for pension benefits in 
September 1989, nor has there been a claim of clear and 
unmistakable error in that Board decision.  The Board will 
not speculate or postulate such claim on the veteran's behalf 
since the burden on going forward with such motion lies with 
the veteran.  An earlier effective date for the award of VA 
pension benefits is not warranted.  

2.  Countable Income for Pension

Law and Regulation:  The maximum rates of improved pension 
for veterans, subject to periodic adjustment, are provided in 
38 U.S.C.A. §§ 1521, 5312; 38 C.F.R. § 3.23.  Maximum rates 
of improved pension shall be reduced by the amount of 
countable income of the veteran.  Id.  

In determining annual income for computation of pension, all 
payments of any kind or from any source (including salary, 
retirement or annuity payments, or similar income, which has 
been waived, irrespective of whether the waiver was made 
pursuant to statute, contract, or otherwise) shall be 
included with certain listed exceptions.  38 U.S.C.A. § 1503; 
38 C.F.R. §§ 3.271, 3.272.  One specified exception to 
countable income is the receipt of donations from public or 
private relief or welfare organizations.  38 
U.S.C.A. § 1503(a)(1); 38 C.F.R. §§ 3.272(a).  However, 
compensation for injury or death paid by the Social Security 
Administration is specifically included as countable income 
for computation of VA improved pension (although documented 
medical and other expenses may be deducted).  38 C.F.R. 
§§ 3.271(g).  

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedential opinions of the chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.  

Notwithstanding 38 U.S.C.A. § 5110, or any other provision of 
law, payment of monetary benefits based on an award of 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award became effective.  38 
U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.

Analysis:  The veteran has argued that his receipt of Social 
Security benefits should not be counted as income for 
computation of the net monthly amount of NSC-PT payable to 
him.  More specifically, he has argued that his receipt of 
SSI benefits from the Social Security Administration should 
not be counted as income, thus reducing the amount of VA 
improved pension he receives.  

Evidence on file reveals that the veteran was awarded SSI 
benefits from the Social Security Administration initially 
effective in January 1989.  However, later evidence clearly 
demonstrates that SSI benefits were terminated, and Social 
Security benefits based upon the veteran's age, survivors' 
status, or disability insurance were initially awarded and 
made payable effective in June 1998.  

The RO rating decision granting entitlement to NSC-PT was 
made effective from the date of the veteran's claim for this 
benefit on July 20, 1998.  While this is the formally 
assigned effective date for the grant of VA improved pension, 
38 U.S.C.A. § 5111(a) provides that the veteran's first 
payment of pension benefits would not commence earlier than 
August 1, 1998.  By August 1, 1998, the veteran was not in 
receipt of SSI benefits but rather Social Security benefits 
based upon his age, survivors' status, or disability 
insurance, as the effective date for payment of such benefits 
is documented to have been June 1998. 

Accordingly, as clearly required by the applicable laws and 
regulations governing computation of pension in the veteran's 
case, VA must count the veteran's receipt of Social Security 
benefits based upon his age, survivors' status, or disability 
insurance as includable income in computing the amount of his 
monthly VA improved pension payments as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In such a case, 
the Board is bound in its decision by the governing 
regulations of the Department.  38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to an effective date earlier than July 20, 1998, 
for an award of VA nonservice-connected pension benefits is 
denied.  

The veteran's receipt of Social Security Administration 
benefits by reason of his age, survivors' status or 
disability insurance is properly included as countable income 
for purposes of nonservice-connected pension benefits and the 
appeal is denied.  



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

